218 F.2d 666
Hamish Scott MacKAY, Appellant,v.John B. BOYD, District Director of Immigration and Naturalization Service, United States, Department of Justice, and Roy J. Norene, Appellees.
No. 13841.
United States Court of Appeals, Ninth Circuit.
February 24, 1955.
Rehearing Denied April 26, 1955.

Sidney I. Lezak, Irvin Goodman, Peterson & Pozzi, Portland, Or., Gladstein, Andersen & Leonard, Norman Leonard, San Francisco, Cal., for appellant.
C. E. Luckey, U. S. Atty. Portland Or., Maurice V. Engelgau, Coquille, Or., James W. Morrell, Asst. U. S. Attys., John W. Keene, Atty., Immigration and Naturalization Service, Portland, Or., for appellee.
Before DENMAN, Chief Judge, CHAMBERS, Circuit Judge, and HAMLIN, District Judge.
PER CURIAM.


1
MacKay appeals from a judgment in a habeas corpus proceeding, sustaining an order of Immigration and Naturalization Service ordering his deportation and holding him in detention for such deportation, pursuant to 8 U.S.C. § 137,1 because he is an alien who, after entering the United States, became a member of the Communist Party of the United States.


2
The ground of MacKay's appeal is that the evidence fails to sustain the finding that he is an alien and so became a member of that party. We find abundant evidence in the testimony of MacKay's wife and other witnesses to sustain the finding.


3
The judgment is affirmed.



Notes:


1
 Now 8 U.S.C.A. § 1182